The motion for rehearing in this case is based on the contention, which the record seems to sustain, that there was no sufficient proof of the adoption and due publication of local option in Upshur County. The sole proof on this question is found in the following testimony by J.W. Willeford, county clerk of Upshur County: "I am county clerk of Upshur County, Texas, and am the custodian of the records of said county. The book I hold in my hand is the minutes of the Commissioners Court of Upshur County, Texas. Said orders were introduced in evidence, to wit: An order ordering a local option election for Upshur County and one declaring the result of said election, and one ordering publication of said results." Whether this election resulted in favor of the adoption of local option in Upshur County the record does not state. It is silent as to whether there had ever been any publication in fact made of the proclamation declaring the result of the election. Nor is the date of either the election or publication given. The indictment alleges the offense to have been committed on the 22d day of December, 1908. The case was tried on July 8, 1909. We could not presume, even if it should be held that the record showed that local option had been adopted in Upshur County, that such adoption had taken place prior to the trial or at such time as to render appellant guilty. Under the authorities there seems to be no doubt that the statement of facts is insufficient to show the commission of the offense. We have many times held that proof must be made of the election, and it of necessity follows that it must be shown that such law was in force at the time of the sale.
For the error pointed out, the motion will be granted, the affirmance set aside, and the judgment of conviction reversed and remanded for further proceedings in accordance with law.
Reversed and remanded. *Page 630